                  Case 4:20-cv-03386-HSG Document 50 Filed 11/19/20 Page 1 of 2
                                                                                                                       Reset Form

 1                                       UNITED STATES DISTRICT COURT
 2                                    NORTHERN DISTRICT OF CALIFORNIA
 3    RUBEN JUAREZ, individually and                      )
      on behalf of all others similarly situated,         )            20-_______
                                                              Case No: ___ cv-03386-HSG
 4                                                        )
                                          Plaintiff(s),   )   APPLICATION FOR
 5                                                        )   ADMISSION OF
             v.
                                                          )   ATTORNEY PRO HAC VICE;
 6    SOCIAL FINANCE INC. d/b/a SOFI,
      and SOFI LENDING CORP. d/b/a SOFI,
                                                          )   ORDER
                                                          )   (CIVIL LOCAL RULE 11-3)
 7                                                        )
                                          Defendant(s).
                                                          )
 8
         I, Oren Nimni                            , an active member in good standing of the bar of
 9    Massachusetts                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Ruben Juarez                       in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Moira Heiges-Goepfert                   an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                    LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    61 Batterymarch Street 5th Fl.                           One California Street, 12th Floor
      Boston, MA 02110
14                                                             San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                                LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (617) 988-0606                                           (415) 638-8800
       MY EMAIL ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    onimni@lawyersforcivilrights.org                         mhg@outtengolden.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 691821       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
                                                                         d correct.
         I declare under penalty of perjury that the foregoing is true and
21
      Dated:      05/23/2020
22                                                                                         APPLICANT

23                                                                                    DISTRI
                                                                S      CT
                                                             ATE
                                        ORDER GRANTING APPLICATION        C
24                                FOR ADMISSION OF ATTORNEY T
                                                            PRO HAC VICE
                                                                                                               O
                                                                      S




                                                                                                                U
                                                                     ED




         IT IS HEREBY ORDERED THAT the application of Oren Nimni                                is granted,
                                                                                                                 RT




25
                                                                 UNIT




     subject to the terms and conditions of Civil L.R. 11-3. All papers filed NIE D
                                                                           DEby the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                                                                      R NIA




27   designated in the application will constitute notice to the party.
                                                                                                              m Jr.
                                                                                                  S. Gillia
                                                                 NO




                                                                                            ood
     Dated: 11/19/2020                                                           g e H ay w
                                                                                                                      FO




28                                                                         Jud
                                                                   RT




                                                                                                                 LI




                                                                    UNITED
                                                                      E    STATES DISTRICT JUDGE October 2012
                                                                     H




                                                                                                               A




                                                                          RN                                     C
                                                                                               F
                                                                                 D IS T IC T O
     PRO HAC VICE APPLICATION & ORDER                                                  R
Case 4:20-cv-03386-HSG Document 50 Filed 11/19/20 Page 2 of 2
